Name: 76/964/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in the Italian Republic pursuant to Directives 72/159/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy
 Date Published: 1976-12-31

 Avis juridique important|31976D096476/964/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in the Italian Republic pursuant to Directives 72/159/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 364 , 31/12/1976 P. 0062 - 0063COMMISSION DECISION of 7 December 1976 on the implementation of the reform of agricultural structures in the Italian Republic pursuant to Directives 72/159/EEC and 75/268/EEC (Only the Italian text is authentic) (76/964/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to, the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Whereas pursuant to Article 17 (4) of Directive 72/159/EEC in conjunction with Article 13 of Directive 75/268/EEC the Government of Italy communicated law No 352 of 10 May 1976 on the implementation of the Community Directive on mountain and hill farming and farming in certain less-favoured areas; Whereas Article 11 of the said law contains amendments to law No 153 of 9 May 1975 on the implementation of the Directives of the Council of the European Communities on the reform of agricultural structures; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC the Commission must decide whether, with reference to the compliance of the law communicated with the said Directives and having regard to the aims of those Directives and the need for a proper connection between the various measures, the conditions are satisfied for a financial contribution by the Community towards the common measures referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC and whether, as regards the existing provisions in Italy implementing Directive 72/159/EEC and referred to in Commission Decision 76/480/EEC of 13 April 1976(3), those conditions continue to be satisfied, given the provisions of the abovementioned law No 352; Whereas the basic aim of Directive 75/268/EEC is to ensure the continuation of farming, thereby maintaining a minimum population level or conserving the countryside in the mountain and hill farming areas and less-favoured areas determined by the Council; Whereas Directive 75/268/EEC therefore authorizes the Member States to introduce a special system of aid for agricultural activities and the improvement of farm incomes in those areas; Whereas under Title II of the said Directive this special system of aid may take the form of an allowance to compensate for permanent natural handicaps, granted to farmers who undertake to pursue a farming activity in accordance with the aims of the Directive for at least five years; Whereas the Member States fix the amounts of that compensatory allowance according to the severity of the permanent natural handicaps affecting farming activities in a given area, having regard to the maximum and minimum limits laid down in Article 7 of the Directive; Whereas Member States may lay down additional or restrictive conditions over and above those laid down in Articles 6 and 7 of Directive 75/268/EEC; Whereas those additional or restrictive conditions must not give rise to a situation in which equivalent natural handicaps in a given area are evaluated differently depending on whether a larger or smaller holding is affected and as a result the amounts per LSU or per hectare vary according to the size or type of holdings; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. (3)OJ No L 138, 26.5.1976, p. 14. Whereas the measures provided for in Articles 1 to 6 of law No 352 of 10 May 1976 comply with the aims and conditions of Title II of Directive 75/268/EEC; Whereas the Commission bases that finding on the fact that the conditions and restrictions provided for in the first and sixth paragraphs of Article 6 are to apply in accordance with the abovementioned principles; Whereas Articles 7 to 10 of law No 352 of 10 May 1976 satisfy the conditions of Title III of Directive 75/268/EEC ; whereas the Commission bases that finding on the fact that under the second paragraph of Article 9 farmers may, if they so desire, include the compensatory allowance in the earned income to be attained on completion of a development plan; Whereas Article 11 of the said law brings the amounts provided for in Articles 18, 23, 29 and 30 of law No 153 of 9 May 1975 into line with the amounts laid down in Articles 8 to 12 of Directive 72/159/EEC, as last amended by Commission Regulation (EEC) No 571/76 of 15 March 1976 (1) ; whereas, therefore the reservation contained in Article 1 (3) of Commission Decision 76/480/EEC of 13 April 1976 may be withdrawn; Whereas Articles 12 and 13 of law No 352 of 10 May 1976 satisfy the conditions of Title IV of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the findings set out in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Law No 352 of 10 May 1976 on the implementation of the Community Directives on mountain and hill farming and farming in certain less-favoured areas, as notified by the Government of Italy, satisfies the conditions of Title II of Directive 75/268/EEC of 28 April 1975. Article 2 Law No 153 of 9 May 1975 implementing the Directives of the Council of the European Community on the reform of agricultural structures continues to satisfy the conditions of Directive 72/159/EEC of 17 April 1972, given the provisions of law No 352 of 10 May 1976, and in particular Articles 7 to 13 thereof. Article 3 Article 1 (3) of Commission Decision 76/480/EEC of 13 April 1976 on the reform of agricultural structures in Italy pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 is hereby repealed. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 7 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 68, 15.3.1976, p. 1.